Citation Nr: 1132536	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  06-10 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a bilateral knee disorder, including chronic tendonitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran joined the Naval Reserves in January 1987, and had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) until his discharge from the Reserves in October 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Baltimore, Maryland, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to service connection for a bilateral knee disorder.  A timely appeal was noted from that decision.  

A hearing on this matter was held before the undersigned Veterans Law Judge on December 11, 2007.  A copy of the hearing transcript has been associated with the file.

In March 2008 and May 2010, the Board remanded this issue to the RO (via the Appeals Management Center (AMC)) for further evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record reflects that the Veteran underwent bilateral knee arthroscopy in April 1986, prior to his entry into the Naval Reserves.  A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

In this case, a history of bilateral knee disability was noted at service entry.  In order to establish service connection, it must be shown that the Veteran's bilateral knee disability underwent an increase in severity during his service that is not due to the natural progress of the disease.  

The Board remanded the case to determine if knee disability owed its etiology to service.  The Veteran received a VA examination of his knees in June 2010.  The examiner found that the Veteran's bilateral knee disability was "less likely than not" aggravated by his service, and that it was more likely due to a "multifactorial etiology" including obesity.  However, she then went on to state that "I feel that his time in service...if it played any role, would have been to aggravate an already underlying condition.  To what extent, however, would be mere speculation on my part."   

When a Department of Veterans Affairs (VA) medical examiner states no conclusion as to etiology or diagnosis can be reached without resorting to speculation, it must be clear, from either the examiner's statements or the decision of the Board of Veterans' Appeals, that the examiner has considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis; when the record leaves the issue in doubt, it is the Board's duty to remand for further development.  An examiner who states no conclusion as to etiology or diagnosis can be reached without resorting to speculation should clearly identify precisely what facts cannot be determined; for example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential cause.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

Although the examiner acknowledged that post-service etiological factors such as obesity contributed to the development of the Veteran's current bilateral knee disability, she also alluded to the fact that the Veteran's bilateral knee disability may have undergone some increase in severity during his service.  However, her conclusions do not state clearly whether there was an increase in severity as a result of service, whether any increase in severity was due to the natural progress of the disease, or if not, whether there was a permanent, measurable increase in pathology attributed to service.  

The Board must ensure that the development requested in its remands is performed.  See Stegall v West, 11 Vet. App. 268 (1998).  In Stegall the Court noted that a remand by the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Thus, upon remand, the matter should be referred back to the June 2010 examiner for clarification.  

Accordingly, the case is REMANDED for the following action:

1.  Request a supplemental opinion from the examiner who conducted the Veteran's June 2010 orthopedic examination.  If the examiner is not available, obtain an opinion from another medical professional.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.

The examiner is asked to clearly state whether the Veteran's current bilateral knee disability increased in severity as a result of his service, and provide appropriate rationale for his or her conclusion.  If the examiner determines that there was an increase in severity of the Veteran's pre-existing bilateral knee disability as a result of the Veteran's service, he or she should then specify whether or not the increase was due to the natural progress of the disease.  If not, the examiner should specify what permanent, measurable increase in knee pathology is related to service.  Attention is invited to the service treatment records referring to a pre-existing bilateral knee disability and documenting complaints of knee pain in service, as well as post-service medical evidence referable to the knees.  

2.  After the above has been completed, readjudicate the issue on appeal, taking into consideration all evidence added to the file since the most recent VA adjudication.  If the issue on appeal continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case.  The Veteran must then be given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


